Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kivlichan et al (Applicant’s admission prior art, “Bounding the costs of quantum simulation …”) view of either Meredith (Pub. US No. 2005/0182614) or Cleve et al (Pub. US. No. 2003/0005010).
	As per independent claim 1, Kivlichan et al disclose the invention substantially as claimed, including:
Claim 1. A method for simulating a quantum system (Abstract), comprising: 
obtaining, (page 4, last paragraph); 
applying, (page 2, 3rd paragraph and page 21, equation 85), wherein the second Hamiltonian comprises a number of terms that scales at most quadratically with N (page 7, 1st paragraph of section IV); and 
simulating, (page 9 and 10, section V).
It is noted Kivlichan et al do not specifically detail the “one or more classical processors” feature. However, the feature is old and well known the simulation of quantum system.  For example, Meredith or Cleve et al use classical computer for simulation in the quantum system.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine either Meredith or Cleve et al “classical processor” feature in Kivlichan et al, thereby making the claimed invention, because the proposed device is a system for simulating quantum as claimed.
	As per dependent claims 2-17, the detailed features are obvious to a person having ordinary skill in the art.
	Due to the similarity of claims 18-33 to claims 1-17, they are rejected under a similar rationale.

						Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182